Case 1:20-cv-23449-BB Document 1 Entered on FLSD Docket 08/19/2020 Page 1 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
----------------------------------------------------------------- X
JULIE FERRO,                                                      :
                                                                  :
                                       Plaintiff,                 :   Civil Action No.:
                                                                  :
                   v.                                             :
                                                                  :   COMPLAINT
DOCTORS HEALTHCARE PLANS, INC., and                               :
RAFAEL PEREZ, in his individual and professional :
capacities,                                                       :   Jury Trial Demanded
                                                                  :
                                       Defendants.                :
 ---------------------------------------------------------------- X

          Plaintiff Julie Ferro hereby alleges as follows:

                                      PRELIMINARY STATEMENT

          1.       Founded in 2017, Defendant Doctors HealthCare Plans, Inc. (“Doctors

 HealthCare” or the “Company”) is a local health insurance plan offering Medicare coverage in

 Miami-Dade County.

          2.       Despite Doctors HealthCare claiming in its logo, “Your Health, Our

 Commitment,” the Company and its founder and Chief Executive Officer, Defendant Rafael

 Perez, callously terminated Ms. Ferro, the former Vice President of Provider Relations, due to

 her underlying immunocompromised medical condition and because she needed related

 accommodations and leave.

          3.       Ms. Ferro is an accomplished healthcare executive with over 30 years of

 experience managing Medicare and Medicaid insurance programs in the state of Florida who

 joined Doctors HealthCare as only its third employee.

          4.       Over the last few years, Ms. Ferro helped grow the Company to over 100

 employees, more than 2,500 providers, and close to 10,000 members.
Case 1:20-cv-23449-BB Document 1 Entered on FLSD Docket 08/19/2020 Page 2 of 18



           5.    Unfortunately, Ms. Ferro’s tireless work did not matter after she began dealing

 with several medical issues starting in late 2019 related to her chronic inflammatory disorder and

 autoimmune compromised condition.

           6.    The COVID-19 pandemic further brought to the forefront Ms. Ferro’s medical

 issues given the CDC’s warnings to “people of any age with serious underlying medical

 conditions” to stay home to avoid contracting the deadly virus.

           7.    While Ms. Ferro understandably became concerned about what would happen if

 she contracted COVID-19, Mr. Perez stated at a staff meeting that he believed the virus was

 being made more of an issue because it is an election year and expressed in various ways his

 reluctance to have employees work remotely.

           8.    Ultimately, Ms. Ferro was permitted to work from home, after being required to

 provide a doctor’s letter, but told that she had to have one of her staff members physically at the

 office.

           9.    After a couple of months working from home, Mr. Perez pressured Ms. Ferro to

 return to the office with the rest of the employees on May 26, 2020.

           10.   When Ms. Ferro returned to the office, she was shocked that most employees

 were not wearing masks or observing social distancing.

           11.   She also noticed that the office lacked paper towels and sanitary products in the

 kitchen and bathrooms.

           12.   On one occasion, Ms. Ferro texted Mr. Perez to tell him that she was going to

 work from home and her subordinate, who lived with her elderly mother, would work in her

 office since there was “no adequate distancing” where she worked.




                                                  2
Case 1:20-cv-23449-BB Document 1 Entered on FLSD Docket 08/19/2020 Page 3 of 18



         13.    Mr. Perez responded that Ms. Ferro was “the one with the office and not them,”

 which caused Ms. Ferro to return to the office.

         14.    In late May and early June, and the number of COVID-19 cases quickly began to

 rise as businesses and public gathering places in Florida reopened quickly, and seemingly

 prematurely.

         15.    On June 4, 2020, Florida broke its record for a single-day high of newly reported

 cases of COVID-19, with 1,419 new cases, and the state continued to report near record highs

 over the next few days.

         16.    Mr. Perez unquestionably appeared concern that he would have to further

 accommodate Ms. Ferro’s medical condition due to the spike in COVID-19 cases, and he knew

 that, given Ms. Ferro’s past medical issues, she would need to take leave to get treatment for

 them.

         17.    As a result, on Monday, June 8, 2020, Mr. Perez abruptly called Ms. Ferro into

 his office and told her that she was being let go because “things were not working out.”

         18.    Ms. Ferro was shocked by this, given that she had been a loyal and dedicated

 employee, and because she had recently, at the end of 2019, received an excellent performance

 review and a $25,000 raise.

         19.    Ms. Ferro questioned Mr. Perez about her termination, but he would give her only

 vague or transparently false reasons to try to justify her termination, and later even tried to get

 Ms. Ferro to agree to resign.

         20.    Ms. Ferro brings this action pursuant to the Family Medical Leave Act, 29 U.S.C.

 §§ 2601 et seq. (“FMLA”) to redress her unlawful discriminatory and retaliatory discharge and

 interference with her rights under the FMLA.




                                                   3
Case 1:20-cv-23449-BB Document 1 Entered on FLSD Docket 08/19/2020 Page 4 of 18



                             ADMINISTRATIVE PREREQUISITES

         21.     Concurrently with the filing of this Complaint, Plaintiff will file a Charge of

 Discrimination with the Equal Employment Opportunity Commission (“EEOC”), which will be

 cross-filed with the Florida Commission on Human Relations (“FCHR”), alleging unlawful

 discrimination in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.

 (“Title VII”), the Americans with Disabilities Act of 1990, 42 U.S.C § 12101 et seq. (“ADA”)

 and the Florida Civil Rights Act of 1992, §§ 760 et seq. (“the FCRA”).

         22.     Upon issuance of a Notice of Right to Sue from the EEOC, Plaintiff shall seek

 leave to amend this Complaint to include claims and factual allegations under Title VII and the

 FCRA, including with regard to gender-based discrimination and harassment.

         23.     Pursuant to FCRA § 760.11(8), Plaintiff will seek leave to amend this Complaint

 to include claims and factual allegations under the FCRA after 180 days have passed without

 there being a determination by the FCHR on whether reasonable cause exists.

         24.     Plaintiff has complied or will comply with any and all other prerequisites to filing

 this action.

                                   JURISDICTION AND VENUE

         25.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331, as this

 action involves federal questions regarding the deprivation of Plaintiff’s rights under the FMLA.

 The Court has supplemental jurisdiction over Plaintiff’s related claims arising under state law

 pursuant to 28 U.S.C. § 1367(a).

         26.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because a

 substantial part of the events or omissions giving rise to this action, including employment

 practices alleged herein, occurred in this district.




                                                    4
Case 1:20-cv-23449-BB Document 1 Entered on FLSD Docket 08/19/2020 Page 5 of 18



                                              PARTIES

         27.     Plaintiff Julie Ferro is a former Vice President of Provider Relations at Doctors

 HealthCare Plans, Inc. Ms. Ferro is a resident of the state of Florida and, at all relevant times

 herein, met the definition of an “employee” and/or “covered employee” under all relevant

 statutes.

         28.     Defendant Doctors HealthCare Plans, Inc. is a Florida profit corporation

 registered at 2020 Ponce de Leon Boulevard, Suite PH 1, Coral Gables, FL 33134. In its filings

 with the Florida Division of Corporations, Doctors HealthCare lists Mr. Perez as its President

 and CEO. At all times relevant herein, Doctors HealthCare was and is an “employer” under all

 relevant statutes.

         29.     Defendant Rafael Perez is a resident of the state of Florida, is the President and

 CEO of Doctors HealthCare, and supervised Plaintiff during her employment at the Company.

 At all relevant times, Defendant Perez met the definitions of “employer” and/or “covered

 employer” under all applicable statutes.

                                   FACTUAL ALLEGATIONS

 I.      Ms. Ferro’s Professional Background and Work at Doctors HealthCare

         30.     Ms. Ferro is an accomplished healthcare executive with over 30 years of

 experience managing Medicare and Medicaid insurance programs in the state of Florida.

         31.     In the early 1980s, Ms. Ferro worked at Humana, where Ms. Ferro was

 responsible for managing the insurer’s provider relationships.

         32.     Ms. Ferro also gained substantial experience working in a provider relationship

 and business development role for the healthcare providers Jackson Memorial Health Plans,

 Physician Healthcare Plans, Inc., and LogistiCare.




                                                   5
Case 1:20-cv-23449-BB Document 1 Entered on FLSD Docket 08/19/2020 Page 6 of 18



         33.    Around 2002, Mr. Perez contacted Ms. Ferro to recruit her to work at Mr. Perez’s

 healthcare insurance startup, Medica Health Care Plans, Inc. (“Medica”), given her knowledge

 and experience.

         34.    Ms. Ferro was one of the very first employees at Medica, and served in the vital

 role of Director of Provider Relations. Ms. Ferro worked tirelessly for a decade to help Medica

 grow its providers and members.

         35.    In February 2012, Medica was sold to UnitedHealth Group for $400 million.

         36.    Ms. Ferro remained working at Medica under the UnitedHealth Group leadership.

         37.    However, in August 2013, Ms. Ferro decided to stop working to focus on her

 escalating health issues that were later diagnosed as rheumatoid arthritis.

         38.    In late 2008, Ms. Ferro developed a serious case of the shingles that required her

 to be hospitalized in intensive care for five days. In the months leading up to the sale of Medica

 in 2012, Ms. Ferro also shared with Mr. Perez that she was starting to feel fatigued, had pain in

 her joints, and that on multiple occasions her knees would start to buckle and she would almost

 fall.

         39.    After about six months of not working at all and focusing on her health, in 2014,

 Ms. Ferro started working as an independent consultant for several management services

 organizations and other healthcare entities. This included work for Mr. Perez’s son, Gabriel

 Perez, who Ms. Ferro helped to secure a major account that was expected to generate about $1

 million a year in revenue.

         40.    Around January 2017, Mr. Perez approached Ms. Ferro about working for him to

 help launch another start-up health plan in Miami-Dade County specializing, like Medica, in

 Medicare coverage.




                                                  6
Case 1:20-cv-23449-BB Document 1 Entered on FLSD Docket 08/19/2020 Page 7 of 18



          41.   At the time Mr. Perez discussed this opportunity, Mr. Perez repeatedly asked Ms.

 Ferro how she was feeling and whether she would be able to commit to work on a full-time

 basis.

          42.   Ms. Ferro, whose health issues were under control at the time, responded that she

 was doing well and was committed to working full-time.

          43.   Ms. Ferro was only the third employee for the new business at the time, and

 worked tirelessly to launch Doctors HealthCare on January 1, 2019.

          44.   The Company has been growing rapidly ever since, and now has over 100

 employees, more than 2,500 providers, and close to 10,000 members.

 II.      Ms. Ferro’s Health Issues Return

          45.   Ms. Ferro was able keep her health issues under control for the first couple of

 years at the Company. However, during a trip to see her daughter in Virginia for Thanksgiving

 last year, Ms. Ferro had to visit the emergency room because she developed a growth on the side

 of her mouth. Ms. Ferro was prescribed an antibiotic to treat the growth and was discharged.

          46.   After returning to Florida, Ms. Ferro woke in the middle of the night on the

 Sunday after Thanksgiving to find that the left side of her face had hardened, and she decided to

 go to the emergency room.

          47.   At the hospital, Ms. Ferro was given a different antibiotic that caused her immune

 system to go into shock, which resulted in her being intubated.

          48.   Ms. Ferro was in the hospital for a week, and after she was discharged, she stayed

 home for two weeks to recover while she continued to do her work for the Company.

          49.   During that time, Ms. Ferro regularly kept Mr. Perez updated on her medical

 issues and the progress of her recovery.




                                                 7
Case 1:20-cv-23449-BB Document 1 Entered on FLSD Docket 08/19/2020 Page 8 of 18



        50.       At no time during her employment was Ms. Ferro advised of her rights under the

 FMLA to take job-protected leave under the FMLA to treat her serious medical condition and

 health issues.

        51.       Had she been advised of her rights under the FMLA, Ms. Ferro likely would have

 taken additional leave, or intermittent leave, and not been put through anxiety and worry about

 the impact that taking time off from work would have on her job and job security.

        52.       On December 24, 2019, Ms. Ferro returned to work.

        53.       However, for the next several weeks, she continued to experience health issues

 due to the medication, Enbrel, which she was taking to treat her rheumatoid arthritis.

        54.       Ms. Ferro frequently became nauseous and would need to rush to the bathroom to

 throw up, including one time during a meeting where Mr. Perez were present.

        55.       During one conversation, Ms. Ferro disclosed that she was taking Enbrel, and

 since Mr. Perez has a pharmacy background, Mr. Perez told her that the side effects are similar to

 a medication that Mr. Perez’s wife was taking for Crohn’s disease, and that she also was

 immunocompromised.

        56.       During another conversation about Ms. Ferro’s ongoing medical issues, Mr. Perez

 told her that, “There is always something with you.”

        57.       In addition to commenting upon her health issues and their impact on Mr. Perez’s

 impression of her, Mr. Perez also frequently made pointed disability-related and ageist remarks

 to Ms. Ferro, who turned 60 in March, including about how much they have both aged and are

 not as young and healthy as they used to be.

        58.       In mid-February 2020, Ms. Ferro began to feel disoriented and fatigued, but

 continued to work through the symptoms until one day when the Company’s Medical Director,




                                                  8
Case 1:20-cv-23449-BB Document 1 Entered on FLSD Docket 08/19/2020 Page 9 of 18



 Andres Prieto, M.D., noticed that Ms. Ferro was flushed around her neck and chest.

         59.    Dr. Prieto checked Ms. Ferro’s blood pressure and told her that she should go and

 see her physician because the symptoms were abnormal.

         60.    Ms. Ferro again worked from home for a couple of days until her blood pressure

 started to return to normal, but it still took a few weeks for Ms. Ferro to get her blood pressure

 fully under control.

 III.    The COVID-19 Pandemic

         61.    In March 2020, the COVID-19 pandemic began to sweep through the United

 States in earnest and became a public health crisis.

         62.    Mr. Perez initially dismissed the virus as a simple case of the flu and claimed that

 the state of emergency was unnecessary.

         63.    Incredibly, Mr. Perez told Ms. Ferro and other employees at a staff meeting that,

 essentially, the government warnings and state of emergency declarations were unwarranted, and

 that the virus was being made more of an issue because it is an election year.

         64.    On March 16, 2020, the Centers for Disease Control and Prevention (“CDC”),

 issued an official warning that the elderly and “people of any age with serious underlying

 medical conditions” should stay home during the pandemic, as they are “particularly at risk for

 severe illness or death due to COVID-19.”

         65.    Shortly after this warning was issued, Dr. Prieto advised Ms. Ferro to work from

 home.

         66.    Ms. Ferro took the rest of the day off (in part because it was her birthday), but she

 returned to the office the next day because she felt uncomfortable being the only one working

 from home when the Company had not issued any instructions or guidance to employees on the




                                                  9
Case 1:20-cv-23449-BB Document 1 Entered on FLSD Docket 08/19/2020 Page 10 of 18



  issue.

           67.   It took over a week after this public health warning for Mr. Perez and the

  Company to begin identifying departments and employees that could work remotely.

           68.   However, the message from Mr. Perez remained clear that there must still be

  physical coverage in the office for all areas of the Company.

           69.   In late March 2020, Ms. Ferro spoke with Mr. Perez about her own

  immunocompromised condition, and identified other employees on her team who may be at risk

  of severe illness or death if they were exposed to the virus.

           70.   Mr. Perez told Ms. Ferro that he would be letting her know what to do shortly.

           71.   A couple of days after this conversation, Dr. Prieto told Ms. Ferro that she needed

  to work from home because of her immunocompromised condition.

           72.   Another three members of Ms. Ferro’s staff also were permitted to work from

  home, but, as she had been instructed, Ms. Ferro made sure to have at least two of her other staff

  members physically stationed in the office, even though they easily could have worked remotely.

           73.   Despite Mr. Perez’s intimate knowledge of Ms. Ferro’s history of medical issues,

  Mr. Perez requested that Ms. Ferro provide a letter from her physician substantiating her need to

  work from home.

           74.   On March 30, 2020, Ms. Ferro provided Mr. Perez with a letter from her

  physician that said:

                 This is a letter to confirm that Mrs. Ferro has rheumatoid arthritis.
                 She is immunocompromised due to the medication she takes for
                 her arthritis which is Enbrel. This places her at extremely high risk
                 for having complications with the COVID-19 pandemic. I
                 recommend that she continue to work from home and should self
                 isolate as much as possible because of her increased risk.




                                                   10
Case 1:20-cv-23449-BB Document 1 Entered on FLSD Docket 08/19/2020 Page 11 of 18



          75.    Ms. Ferro is unaware of any other employees who were required to provide a

  similar physician letter in order to be permitted to work from home.

          76.    Ms. Ferro managed all of her responsibilities while working remotely and

  checked in on the employees who were at the office.

          77.    On May 15, 2020, Ms. Ferro received a “Performance Bonus payment” for her

  work during the past year, and which also provided additional support to employees during the

  pandemic.

          78.    Ms. Ferro was given the lowest “Performance Bonus payment” among the

  employees at her level, and upon information and belief, the decision to do so was based on Ms.

  Ferro’s disability and having taken a medical leave in late 2019.

          79.    On or around May 22, 2020, Mr. Perez announced at a telephonic staff meeting

  that employees would start returning to the office on May 26, 2020, after the Memorial Day

  holiday.

          80.    Mr. Perez also explained that if there was any objection to returning to the office

  it should be raised directly with him, and reassured employees that it would be safe to return to

  the office.

          81.    After the meeting, Mr. Perez spoke to Ms. Ferro and asked whether she planned

  to work in the office.

          82.    Ms. Ferro responded that she would check with her physician, but based on the

  conversation, she felt pressured to request that her physician issue a letter clearing her to return

  even though Mr. Perez was aware that Ms. Ferro’s immunocompromised status put her at risk of

  serious complications and death if she was exposed to the novel coronavirus.




                                                   11
Case 1:20-cv-23449-BB Document 1 Entered on FLSD Docket 08/19/2020 Page 12 of 18



          83.     On May 26, 2020, Ms. Ferro returned to the office and saw that few employees

  were wearing masks or observing social distancing.

          84.     As a result, Ms. Ferro stayed in her office with the door closed. One of the few

  times that she left her office, Mr. Perez confronted Ms. Ferro near the elevator and questioned

  Ms. Ferro about her immunocompromised condition and medication in front of Dr. Prieto.

          85.     Ms. Ferro was brief in her responses, as she felt very uncomfortable being

  questioned about her medical issues when other employees were nearby and could overhear the

  discussion.

          86.     Because of the lack of use of masks and social distancing, Ms. Ferro decided to

  alternate the use of her office with her Provider Relations Manager, Noelle Pagliery.

          87.     Ms. Pagliery repeatedly expressed her concern about potential exposure to the

  virus because she lives with her elderly mother, who also has medical conditions and therefore is

  at high risk of dying if she were to contract the virus.

          88.     Ms. Ferro informed Mr. Perez of the office arrangement by text message.

          89.     On June 1, 2020, Ms. Ferro worked at the office again and continued to observe

  the lack of masks and social distancing, as well as the fact that the office lacked even basic

  supplies such as paper towels and sanitary products in the kitchen and bathrooms.

          90.     On June 2, 2020, after working part of the day in the office, Ms. Ferro texted Mr.

  Perez that she was leaving to work from home and that Ms. Pagliery would work in her office for

  the rest of that day and on the next day.

          91.     Mr. Perez responded abruptly, questioning her as to why this was.

          92.     Ms. Ferro responded that there was “no adequate distancing” where Ms. Pagliery

  sat in the office.




                                                    12
Case 1:20-cv-23449-BB Document 1 Entered on FLSD Docket 08/19/2020 Page 13 of 18



           93.     Sensing that Mr. Perez was annoyed about her leaving, Ms. Ferro asked if Mr.

  Perez wanted her to go back to the office.

           94.     After Mr. Perez responded that she was “the one with the office and not them,”

  Ms. Ferro returned to the office and allowed Ms. Pagliery to work from home.

  IV.      As COVID-19 Cases Rise in Florida, Defendants Abruptly Terminate Ms. Ferro

           95.     Businesses and public gathering places in Florida reopened (quickly and

  seemingly prematurely) in late May and early June, and the number of COVID-19 cases quickly

  began to rise.

           96.     On June 4, 2020, the state broke its record for a single-day high of newly reported

  cases of COVID-19, with 1,419 new cases, and the state continued to report near-record highs

  over the next few days (a trend which, sadly, has continued well into August 2020).

           97.     On Monday, June 8, 2020, Mr. Perez called Ms. Ferro into his office and told her

  that she was being let go because “things were not working out.”

           98.     Ms. Ferro was shocked by the news, given that she had been a loyal and dedicated

  employee for the many years that she worked for Mr. Perez, and because she had recently, at the

  end of 2019, received an excellent performance review and a $25,000 raise.

           99.     In addition, just two weeks before her termination, Ms. Ferro had received a

  $10,000 performance bonus that Mr. Perez wrote in a letter was a reflection of her “performance,

  the contributions [she] made, and the goals achieved on behalf of the company during the past

  year.”

           100.    Ms. Ferro asked Mr. Perez why she was being terminated. Mr. Perez claimed that

  she had become “very forgetful” and used his hand to gesture a peak and valley – a

  representation of the ups and downs with her health issues.




                                                   13
Case 1:20-cv-23449-BB Document 1 Entered on FLSD Docket 08/19/2020 Page 14 of 18



          101.    Mr. Perez could tell that Ms. Ferro was not satisfied with his answer, and so Mr.

  Perez then claimed that she had been forgetful about some issues with providers and said,

  without any detail, that middle management executives had expressed concerns about her.

          102.    Mr. Perez also falsely accused Ms. Ferro of proposing a final settlement to a

  provider without authority when Mr. Perez knew she had only asked whether the provider was

  interested in settling a claim dispute.

          103.    Since Mr. Perez clearly knew what he was doing was wrong, Mr. Perez took care

  to assure Ms. Ferro that she would retain her stock in the company, said that Mr. Perez would

  pay her through August 2020, and offered to let her resign.

          104.    Ms. Ferro told Mr. Perez that it was clear that Mr. Perez had made a final

  decision, but that she and Mr. Perez knew that she was not being let go for proper reasons.

          105.    On June 23, 2020, Ms. Ferro received a text from Mr. Perez’s administrative

  assistant asking her for a resignation letter.

          106.    Ms. Ferro responded that she did not resign from her job.

          107.    After her termination, Ms. Ferro also received numerous messages from

  employees and service providers expressing their surprise that Ms. Ferro left Doctors HealthCare

  and telling her that she would be missed.

          108.    Unfortunately, Mr. Perez and Doctors HealthCare’s disregard for employees’

  health in the workplace amid the COVID-19 pandemic, as well as their unlawful termination of

  Ms. Ferro because of her medical issues and protected leave fit into a set of other unlawful

  and/or discriminatory conduct that Mr. Perez engaged in and/or allowed to occur in the

  workplace over the years of Ms. Ferro’s employment. Such further factual allegations will be

  added to this Complaint when it is amended in connection with Ms. Ferro’s discrimination and




                                                   14
Case 1:20-cv-23449-BB Document 1 Entered on FLSD Docket 08/19/2020 Page 15 of 18



  hostile work environment claims, which must first go through an administrative filing and

  investigation process.

                                   FIRST CAUSE OF ACTION
                               (Retaliation in Violation of the FMLA)
                                    Against Doctors HealthCare

         109.    Plaintiff repeats, reiterates, and re-alleges each and every allegation in the

  preceding factual allegations, as though fully set forth herein.

         110.    At all times relevant herein, Plaintiff was an “eligible employee” within the

  meaning of the FMLA. Plaintiff, a full-time employee of Doctors HealthCare, at all relevant

  times worked at least 1,250 hours in any 12-month period, and specifically did so during the 12-

  month period preceding her termination.

         111.    At all times relevant herein, Doctors HealthCare was a “covered employer” within

  the meaning of the FMLA. Doctors HealthCare employs 50 or more employees during at least

  20 calendar weeks over the covered period within a 75-mile radius of the Company.

         112.    By the actions described above, among others, Defendants have retaliated against

  Ms. Ferro for taking FMLA leave, including by, inter alia, reducing her pay and terminating her

  employment.

         113.    As a direct and proximate result of Defendants’ unlawful retaliatory conduct in

  violation of the FMLA, Plaintiff has suffered, and continues to suffer, monetary and/or other

  economic harm for which she is entitled to an award of monetary damages, liquidated damages,

  reasonable attorneys’ fees and expenses, and other relief.




                                                   15
Case 1:20-cv-23449-BB Document 1 Entered on FLSD Docket 08/19/2020 Page 16 of 18



                                 SECOND CAUSE OF ACTION
                         (Unlawful Interference in Violation of the FMLA)
                                    Against Doctors HealthCare

         114.    Plaintiff repeats, reiterates, and re-alleges each and every allegation in the

  preceding factual allegations section, as though fully set forth herein.

         115.    At all times relevant herein, Plaintiff was an “eligible employee” within the

  meaning of the FMLA, and Doctors HealthCare was a “covered employer” within the meaning

  of the FMLA.

         116.    By the actions described above, among others, Defendants have unlawfully

  interfered with Ms. Ferro’s right to take FMLA leave by denying her notice required under the

  FMLA regulations.

         117.    Defendants further unlawfully interfered with Ms. Ferro’s rights under the FMLA

  by terminating her employment because she suffered from a serious medical condition that had

  in the past, and likely would continue to in the future, require Ms. Ferro to take leave to treat her

  serious medical condition.

         118.    As a direct and proximate result of Defendants’ unlawful conduct in violation of

  the FMLA, Plaintiff has suffered, and continues to suffer, monetary and/or other economic harm

  for which she is entitled to an award of monetary damages, liquidated damages, reasonable

  attorneys’ fees and expenses, and other relief.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays that the Court enter judgment in her favor and against

  Defendants, containing the following relief:

         A.      A declaratory judgment that the actions, conduct and practices of Defendants

  complained of herein violate the laws of the United States;




                                                    16
Case 1:20-cv-23449-BB Document 1 Entered on FLSD Docket 08/19/2020 Page 17 of 18



         B.      An injunction and order permanently restraining Defendants and their partners,

  officers, owners, agents, successors, employees and/or representatives, and any and all persons

  acting in concert with them, from engaging in any such further unlawful conduct, including the

  policies and practices complained of herein;

         C.      An award of damages against Defendants, or any jointly or severally liable entity

  or person, in an amount to be determined at trial, plus prejudgment interest, to compensate

  Plaintiff for all monetary and/or economic damages, including, but not limited to, loss of past

  and future income, wages, including overtime wages, compensation, seniority, and other benefits

  of employment;

         D.      An award of damages against Defendants, or any jointly or severally liable entity

  or person, in an amount to be determined at trial, plus prejudgment interest, to compensate

  Plaintiff for all non-monetary and/or compensatory damages, including, but not limited to,

  compensation for her emotional distress;

         E.      An award of damages for any and all other monetary and/or non-monetary losses

  suffered by Plaintiff, including, but not limited to, loss of income, earned bonus pay, reputational

  harm, and harm to professional reputation, in an amount to be determined at trial, plus

  prejudgment interest;

         F.      An award of punitive damages, and any applicable penalties and/or liquidated

  damages in an amount to be determined at trial;

         G.      Prejudgment interest on all amounts due;

         H.      An award of Plaintiff’s reasonable attorneys’ fees and costs; and,

         I.      Such other and further relief as the Court may deem just and proper.




                                                  17
Case 1:20-cv-23449-BB Document 1 Entered on FLSD Docket 08/19/2020 Page 18 of 18



                                        JURY DEMAND

        Plaintiff hereby demands a trial by jury on all issues of fact and damages stated herein.

  Dated: August 19, 2020
         New York, New York                           Respectfully submitted,

                                                      WIGDOR LLP


                                                      By: ____________________________
                                                            Bryan L. Arbeit
                                                            (Bar No. 1010329)
                                                            Lawrence M. Pearson
                                                            (to be admitted pro hac vice)

                                                      85 Fifth Avenue
                                                      New York, NY 10003
                                                      Telephone: (212) 257-6800
                                                      Facsimile: (212) 257-6845
                                                      barbeit@wigdorlaw.com
                                                      lpearson@wigdorlaw.com

                                                      Counsel for Plaintiff




                                                 18
